Citation Nr: 1217537	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.  	


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served a period of active duty for training (ACDUTRA) from September 1976 to February 1977.

This matter came to the Board of Veterans' Appeals (Board) from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for multiple sclerosis.  The Appellant perfected a timely appeal.

In March 2007, the Board denied entitlement to service connection for multiple sclerosis.  The Appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2008 Joint Motion for Remand and Court Order, the Board's decision was vacated and remanded for readjudication.

In February 2009 and July 2011, the Board remanded the matter for further evidentiary development.


FINDING OF FACT

Multiple sclerosis did not have its onset or increase in severity during active service, including a period of active duty for training.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated during a period of active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2002, a VCAA letter was issued to the Appellant with regard to his claim of service connection for multiple sclerosis.  The letter predated the June 2003 rating decision.  Thereafter, VCAA letters were issued to the Appellant in October 2004 and August 2011.  In March 2006, the Appellant was issued notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters notified the Appellant of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the February 2009 and July 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Appellant's service treatment records, service personnel records, and post-service VA and private treatment records.  Treatment records from the Atlanta VA Medical Center (VAMC) have been associated with the claims folder.  Private treatment records have been obtained from Multiple Sclerosis Center of Atlanta (William H. Stuart, M.D.); Visiting Nurses Home Health; Wellstar-Cobb; and, Joseph E. Freschi, M.D.  Notice was received from the Social Security Administration (SSA) that the Appellant is in receipt of Social Security Disability Insurance (SSDI) benefits but no medical records were available.  There is otherwise no indication of relevant, outstanding records which would support the Appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In November 2009, the Appellant was afforded a VA examination pertaining to his multiple sclerosis and an etiological opinion was proffered.  The examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

The Appellant contends that he currently suffers from multiple sclerosis and that the disability is the result of active service.  He further asserts that the stress of boot camp brought on multiple sclerosis, though his symptoms were nonexistent at that time.  He states that the stress from training caused bowel and urinary problems.  It is argued that the competent evidence of record clearly reflects that multiple sclerosis was manifested prior to his separation from the National Guard in August 1995. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Where a veteran served continuously for ninety (90) or more days during a period of war or peacetime service after December 31, 1946, and if multiple sclerosis is manifest to a compensable degree within seven years from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (emphasis added). 

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available in this appeal.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for the claimed disability is only permitted if it was incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

Initially, the Board notes that service personnel records reflect that the Appellant served in the National Guard from 1976 to 1995, and he had a period of ACDUTRA from September 1976 to February 1977.  The Appellant has asserted that he also served on active duty when his unit was activated for disaster relief in response to floods that occurred in Georgia in 1994.  A period of active duty or ACDUTRA during this period is not reflected in his service personnel records.  

In an August 2007 Memorandum from the Department of the Army and the Air Force, National Guard Bureau, the Appellant's request that his military records be corrected to reflect his State Active Duty (SAD) with the Georgia Army National Guard (GAARNG) providing flood relief efforts in July 1994 was returned without action due to insufficient evidence and because too much time had elapsed since the alleged injustice.  Army Regulation (AR) 15-185 states that applicants must file an application within three years of an alleged error or injustice is discovered or reasonably should have been discovered.  

In November 2007 correspondence from the Department of the Army, Deputy Chief of Staff, to the Appellant, it was indicated that the Appellant served with the GAARNG from April 26, 1994 through August 1, 1995.  Records indicated that he attended drills in May, June, July, August, September, October and December 1994, and in January, February, and March 1995.  The duty he performed in relation to floods in 1994 was in a State Active Duty status as evidenced by the W2 he received from the Georgia Department of Defense.  The W2 indicated that he was on duty for 9 or 10 days but actual records were not available since the period of retaining state pay records was seven years.  State Active Duty status would not qualify for federal service for which compensation is payable.  See generally Perpich v. Department of Defense, 496 U.S. 334, 347 (1990).  Active service for VA purposes is service performed as part of the Federal National Guard.  See 38 C.F.R. §§ 3.1, 3.6 (2011).

In an August 2008 decision from the Department of the Army, Board for Correction of Military Records, the Appellant's case was reconsidered but his request for relief was denied.  The Appellant requested that his records be corrected to show his service with the GAARNG in support of the 1994 Albany, Georgia floods.  He asserted that he served on SAD and provided flood relief with the GAARNG with the 148th Medical Company, Dobbins Air National Guard, during July 1994 and 1995.  Although his application for correction was not timely filed, the Board for Correction of Military Records reviewed the Appellant's claim on the merits in the interest of justice.  The Appellant did not submit orders showing that he was ordered to active duty in support of disaster relief efforts related to the Albany, Georgia flood in 1994.  The W-2 forms provided by the Appellant for 1994 and 1995 show his total earnings during those tax years but do not show the specific dates for which he earned wages; therefore, they were of no value in establishing and verifying the dates during which he had earnings.  Based on the evidence, the Board for Correction of Military Records determined that the Appellant was not entitled to a correction of his records to show that he served with the GAARNG in support of the Albany, Georgia floods in 1994.  

The Appellant's service records during his period of ACDUTRA (September 1976 to February 1977) and the remainder of his service treatment records do not reflect findings of multiple sclerosis.  

Various letters and records from J.E. Freschi, M.D. dated from March 1995 and thereafter indicate that the Appellant was first seen in March 1995 for symptoms of multiple sclerosis.  

Correspondence dated on March 1, 1995 from Dr. Freschi reflects that the Appellant was seen for neurologic assessment of his symptom complex of dizziness and visual disturbances.  It was noted that the Appellant was well until three weeks prior when he first noted some difficulty focusing.  The Appellant denied any past significant infectious or systemic illnesses.  A neurological examination was conducted and further testing was recommended and ordered.

Correspondence dated March 27, 1995 from Dr. Freschi reflects that sufficient clinical and laboratory criteria indicated a diagnosis of definite multiple sclerosis.

In a February 2003 letter, at the Appellant's request, Dr. Freschi indicated that at the time of his illness, the Appellant was enlisted in the National Guard.  

In a June 2003 letter, at the Appellant's request, Dr. Freschi indicated that the Appellant was initially seen on March 1, 1995 at which time he gave a history of symptoms that had gone on for the previous several months.  Thus, Dr. Freschi stated an estimate that his multiple sclerosis began, at the latest, in January 1995.  

A letter from J. Boyle, DMD, dated in December 2003 noted that the Appellant had been treated from February 1994 to March 2001 and had been prescribed medication in April 1994 pending root canal therapy. There was also a drug description of the medication prescribed from a Publix Pharmacy. 

In a March 2006 letter from Dr. Freschi, it was noted again that the Appellant was initially seen in 1995 and he had been manifesting symptoms of multiple sclerosis but at that time he did not indicate a previous history of relapsing and remitting symptoms suggestive of longstanding multiple sclerosis.  Therefore, Dr. Freschi felt that the disorder was of new onset.  Dr. Freschi stated that the Appellant was now claiming that during the period 1977 to 1984 he was having disabling attacks that he now says were caused by the multiple sclerosis.  He told Dr. Freschi that he developed back and muscular problems that prevented him from working, which he now thinks was multiple sclerosis.  Dr. Freschi stated that it was plausible that he was having symptoms of multiple sclerosis during the period of 1977 to 1984.  Dr. Freschi stated that unfortunately when the Appellant was initially evaluated, he did not mention these episodes and there were no medical records from that period to document the specific nature of his complaints nor are there records from examining physicians that could shed some light on this.  

In a September 2006 letter from a private law firm, it was stated that the Appellant incurred an on-the-job injury with a private company on April 26, 1988, although the Appellant appears to have then written "84" next to the date.  His workers' compensation claim had been settled.

In a December 2006 letter from Dr. Freschi, it was noted that records had already been submitted which documented the onset of symptoms in late 1994 or early 1995.  Dr. Freschi stated that it was his understanding that as the Appellant was discharged in 1995, his disability would fall within the 7 year presumptive period for multiple sclerosis.

In 2007, the Appellant submitted a copy of a February 1989 private 'ER-OP Record' which reflects that the he was treated for onset of aching type of pain in the left foot and ankle.  The assessment was acute gout left ankle, but the Appellant appears to have handwritten in pen "MS" on the 'chronic illness' and 'diagnosis' line.  Another copy of the same record is on file without the handwritten "MS." 

In a November 2008 handwritten note, Dr. Freschi stated that the Appellant was being treated for multiple sclerosis which began in 1995.

In November 2009, the Appellant underwent a VA examination.  The Appellant stated that he began having problems with muscle cramps, back pain, chest pains, decrease in fine motor skills, diplopia, balance problems and total body aching in 1994.  At that time he was working as a driver and his problems with fine motor skills and balance problems made this difficult.  High stress on the job seemed to worsen his symptoms.  He states he saw a neurologist while in the military and he was diagnosed with multiple sclerosis before he left the military.  The examiner noted that the Appellant initially sought care in March 1995 and he had complained of symptoms for several months duration putting the onset around January 1995 at the latest.  The examiner also referenced the March 2006 letter in which the Appellant told Dr. Freschi that he began to have disabling attacks between 1977 and 1984 caused by multiple sclerosis.  The problems appeared to be related to his back and musculoskeletal in nature.  Dr. Freschi stated this information was not given at the initial evaluation hence the diagnosis of primary progressive multiple sclerosis at that time.  The Appellant told the VA examiner that he did not have symptoms attributable to multiple sclerosis from September 1976 to February 1977, and he did not have symptoms of multiple sclerosis from 1977 to 1984.  He reiterated that he did not develop multiple sclerosis symptoms prior to 1994.  The examiner's assessment was progressive multiple sclerosis that was first diagnosed in 1995.  The Appellant stated his symptoms began in 1994 and he and his wife (who accompanied him to the examination) confirmed this date multiple times during the interview.  When the examiner asked the Appellant why Dr. Freschi's letter in March 2006 referred to the Appellant's reported symptoms in 1977-1984, he denied symptoms back then.  The examiner opined that it is less likely that not that he had the onset of his multiple sclerosis symptoms during the period of September 1976 to February 1977, which fits with the original evaluation by Dr. Freschi in March 1995 which refers to the Appellant's onset of symptoms in the months prior.  

In a January 2011 letter from William H. Stuart, M.D., it was stated that he was treating the Appellant for multiple sclerosis.  Dr. Stuart stated that the Appellant was on active duty in the Reserve in 1994 at the time his symptoms began, but did not see his prior physician until January 1995, at which time multiple sclerosis was diagnosed.  Dr. Stuart noted that the Appellant had been denied VA benefits, and stated his belief that his disability VA benefits would hinge on whether or not the Appellant's expression of symptoms that subsequently led to the diagnosis of multiple sclerosis but which were occurring prior to the diagnosis and during a period of active duty is adequate to provide service connected status.  Dr. Stuart opined that "it should be" and the Appellant should receive the benefits he is requesting.  

During the course of this appeal, the Appellant has asserted that his multiple sclerosis either manifested during a period of ACDUTRA, or within the presumptive 7-year period following a period of 90-days of active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As noted hereinabove, however, the presumptive provisions are inapplicable to the Appellant's claim.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

As noted above, service treatment records fail to establish that multiple sclerosis had its onset during his period of ACDUTRA from September 1976 to February 1977.  Although the Appellant was enlisted in the National Guard at the time of his initial diagnosis in March 1995 and had been suffering from symptoms in the months prior, the record does not show evidence of clinical manifestations noted during a period of active duty or ACDUTRA.  As detailed, the Appellant attempted to correct his service record to reflect that he had active service or ACDUTRA in July 1994 and 1995, but his request was denied by the Board for Correction of Military Records in August 2008.  Thus, service records do not reflect that the Appellant was serving on active duty or during a period of ACDUTRA at the time of his March 1995 diagnosis, nor during the months prior in which he reported symptoms.  Service records only reflect a period of ACDUTRA from September 1976 to February 1977.  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).

As detailed, the Appellant has been inconsistent as to when his multiple sclerosis symptoms initially manifested, but as will be discussed in detail below the medical evidence of record supports a finding that symptoms initially manifested in late 1994.  

In adjudicating this claim, the Board must assess the Appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When he initially sought treatment with Dr. Freschi in March 1995, he reported that symptoms had only been present for "three weeks."  Later correspondence dated in June 2003 from Dr. Freschi reflects that when he initially saw the Appellant in March 1995 he gave a history of symptoms that "had gone on for the previous several months."  Thus, Dr. Freschi opined that the his multiple sclerosis manifested at the latest in January 1995.  Then in correspondence dated in March 2006, Dr. Freschi noted the Appellant's recent contentions that he had suffered from disabling attacks caused by multiple sclerosis during the period 1977 to 1984, but Dr. Freschi stated that the Appellant had not previously reported this history.  Dr. Freschi stated that it was plausible that he was having symptoms of multiple sclerosis during that time, but the Appellant had not previously mentioned these episodes and there were no medical records from that period to support such assertion.  As detailed, the Appellant altered a February 1989 medical record to reflect a diagnosis of "MS" signifying multiple sclerosis even though another copy does not reflect such annotation.  Finally, the Appellant underwent a VA examination in November 2009 but both he and his wife denied that he suffered from symptoms of multiple sclerosis during his period of ACDUTRA and he did not suffer from symptoms from 1977 to 1984.  Based on a review of the record and interview with the Appellant, the VA examiner opined that it was less likely than not that his multiple sclerosis symptoms began during his period of ACDUTRA.  

Initially, the Board finds the Appellant is competent to attest to his recollections of what occurred during his service, his current symptoms, and their continuation since service.  But, the Appellant is not otherwise competent to offer an opinion as to the etiology of his multiple sclerosis, as he does not have the requisite medical expertise.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.  In this case, the Appellant does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing multiple sclerosis symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Appellant as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

The Board finds that the Appellant's assertions offered in March 1995 to Dr. Freschi pertaining to the onset of symptomatology to be more credible than statements offered over a decade later.  When the Appellant initially sought treatment with Dr. Freschi in March 1995, he reported the manifestation of symptoms only in the weeks prior.  Such report was offered in the course of seeking medical treatment for his symptoms, and thus is inherently credible.  Over a decade later, in March 2006, during the course of his appeal to the Board, the Appellant offered to Dr. Freschi that his multiple sclerosis symptoms had actually manifested during the period 1977 to 1984.  Such assertion is in contradiction with prior statements that his symptoms had only manifested in the weeks or months prior to his March 1995 diagnosis, determined to be in late 1994.  Moreover, such statement was offered at a time when he had a pending claim for VA benefits with the potential for pecuniary gain, and when he had knowledge of VA regulations which provide for a 7-year presumptive period.  Notwithstanding this, at the VA examination the Appellant and his wife specifically denied that he had experienced symptoms of multiple sclerosis during his period of ACDUTRA and from 1977 to 1984.  Thus, for these reasons the Board finds that any lay assertions of a manifestation of multiple sclerosis symptoms during his period of ACDUTRA or from 1977 to 1984 to lack credibility.

For these reasons, the Board also places no probative value on Dr. Freschi's opinion that it was "plausible" that he was having symptoms of multiple sclerosis from 1977 to 1984.  As Dr. Freschi indicated, the Appellant's assertions in 2006 were in contradiction to his original report in 1995, and there were no medical records to support any symptomatology from 1977 to 1984.  Moreover, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Thus, Dr. Freschi's opinion cannot provide the basis for service connection, as the opinion is based on the Appellant's assertions that lack credibility and the opinion contemplates only a possibility that his multiple sclerosis symptoms manifested in 1977 which was during a portion of his period of ACDUTRA.  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Appellant's claim of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


